720 N.W.2d 742 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph Wayne GULLETT, Defendant-Appellant.
Docket No. 130373. COA No. 266528.
Supreme Court of Michigan.
September 14, 2006.
On order of the Court, the application for leave to appeal the December 12, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of defendant's claim that the trial court improperly assessed ten points on Offense Variable 9. In all other respects leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.